Citation Nr: 1201812	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-18 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for entitlement to service connection for a low back disability has been received.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to low back disability.

4.  Entitlement to service connection for a right leg disability, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing has been associated with the claims file.  Additional evidence was submitted along with a waiver of initial RO review of such evidence.  38 C.F.R. § 20.1304(c). 

The issues of entitlement to service connection for a bilateral hip disability and right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an April 1979 rating decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a low back disability.  The Veteran did not appeal this decision.

2.  Evidence received since the April 1979 decision relates to the basis for this prior denial of the claim.

3.  The Veteran's low back disability is related to service.


CONCLUSIONS OF LAW

1.  The April 1979 rating decision that denied a claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the April 1979 rating decision that denied entitlement to service connection for a low back disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, the RO denied reopening a claim for entitlement to service connection for a low back disability in an April 1979 rating decision.  The next communication regarding the low back was received in November 2006, more than one year after the April 1979 rating decision.  Therefore, the April 1979 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Historically, the Veteran's claim was originally denied in November 1968 because VA determined that the back condition was congenital in nature.  His claim was subsequently denied in December 1970 and April 1979.  Since April 1979, the Veteran has submitted VA treatment records, records from the Social Security Administration (SSA), and private treatment records.  These records include two private medical opinions, discussed below, that indicate that the Veteran has a current low back disability that was caused by an in-service fall and is not congenital in nature.  As this evidence relates to the basis for the prior denial, it is new and material.  Reopening of the claim for entitlement to service connection for a low back disability is therefore warranted.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran testified during the Board hearing that, while on patrol in Vietnam, his unit came in contact with enemy troops and he fell into a hole on his back.  The Veteran's service personnel records reflect that he served as a machine gunner in Vietnam.  The Veteran's testimony as to his fall is consistent with the circumstances of his service and credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Consequently, the Board finds that he has established the in-service injury element of his claim.

The service treatment records (STRs) include the August 1966 entrance examination which indicates that the Veteran had no spine or other musculoskeletal conditions.  Consequently, the Veteran is presumed to have been in sound condition with regard to his low back when he entered service.  38 U.S.C.A. § 1111 (West 2002).  This presumption can only be rebutted with clear and unmistakable evidence that a low back disability preexisted service and was not aggravated thereby.  Id.  There is no such evidence in this case.  In May 1968, the Veteran went before a Medical Board.  The report shows that he complained of intermittent lumbosacral pain.  The examination revealed a step defect at L5-S1.  X-rays showed spondylosis of the L5 vertebra with Grade-III spondylolisthesis.  The report indicated that he was not fit for duty due to physical disability.  The Medical Board decision focused on the Veteran's feet and not his back.  Even if the Medical Board definitively indicated that this back disability was congenital (and it does not appear to the Board to have done so), such a conclusory determination would not satisfy the high burden of showing clear and unmistakable evidence of both preexistence and lack of aggravation.

The issue is thus whether the Veteran's current low back disability is related to his in-service fall.  The Veteran provided oral testimony and submitted several written statements indicating that he injured his spine when he fell about four feet into a hole and landed on his back during combat in Vietnam.  He said he was transferred to Japan where doctors noted his back problem and was eventually transferred to Bethesda for treatment.  He deferred having back surgery until after separation from service because he was told that he could have the surgery at his local VA hospital.  During his Board testimony, he said he submitted all available records to his treating physicians and that they provided opinions relating his current back disability to service.  In support of his testimony is a letter from O.P.P., M.D. (Dr. O.P.), dated August 2009, which states that the Veteran reported falling during service and injuring his back.  The Veteran provided him with STRs and medical records dating prior to and since service, and based upon his review of the records, Dr. O.P. opined that the Veteran's back disability is not congenital and was caused by his fall during service.  He noted that the Veteran's medical history prior to service was completely normal and that the service entrance examination was normal.

Also submitted was a letter from VA physician K.S.K., M.D. (Dr. K.K.), dated September 2011, which summarizes the Veteran's history of the in-service fall and subsequent treatment.  Dr. K.K. opined that there is no evidence to suggest that the Veteran's back disability was a congenital lesion since it happened immediately after a fall during combat.  

As the two physicians explained the reasons for their conclusions based on an accurate characterization of the evidence of record, including the Veteran's credible statements regarding the in-service fall, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there are no contrary opinions in the evidence of record.  As the weight of the evidence thus indicates that the Veteran has a current low back disability that is related to service, entitlement to service connection for a low back disability must be granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The application to reopen the previously denied claim for entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a low back disability is granted.


REMAND

The Veteran seeks service connection for bilateral hip disabilities and a right leg disability, to include as secondary to his service-connected back disability.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Veteran has indicated that he suffers from persistent or recurrent symptoms of bilateral hip and right leg disabilities and there is some evidentiary support for this assertion.  Moreover, the Board has granted entitlement to service connection for a low back disability.  Consequently, a VA examination is warranted to determine the nature and etiology of any hip or right leg disabilities.  Therefore, the Board finds that a remand is necessary so that an examination can be scheduled.

Accordingly, the claims for entitlement to service connection for bilateral hip and right leg disabilities are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hip and right leg disabilities.  The claims file must be provided to the examiner and he or she must indicate review of the claims file in the examination report.

The examiner is asked to identify all hip and right leg disabilities and, for each diagnosed disability, indicate whether it is at least as likely as not (50 percent or more) that such disability is related to service or a service connected disability, to include the service connected low back disability and/or service-connected bilateral foot condition.

All opinions and conclusions expressed must be supported by a complete rationale in the examination report.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  Then, readjudicate the claims for entitlement to service connection for bilateral hip and right leg disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


